Citation Nr: 9936132	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the RO.  

In June 1996, a hearing was held before a Hearing Officer at 
the RO.  

In a December 1996 decision, the hearing officer granted 
service connection for tinnitus, but continued to deny 
service connection for bilateral hearing loss.  

(The issue of service connection for left ear hearing loss is 
addressed in the Remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal regarding the issue of service 
connection for right ear hearing loss has been obtained.  

2.  The current medical evidence of record indicates that the 
veteran has right ear hearing disability which is the likely 
result of the exposure to acoustic trauma in service.  



CONCLUSION OF LAW

The veteran's right ear hearing disability is due to disease 
or injury which was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of right ear hearing loss is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claims involving left ear 
hearing loss, tinnitus and duodenal ulcer, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for organic diseases of the nervous 
system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's January 1983 entrance examination report 
reveals no complaints or evidence of hearing loss.  The 
audiological evaluation, showed pure tone thresholds, in 
decibels, as follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	5		0		0		0		0	
	15
Left	5		0		5		0		0		20

The service records show that the veteran served as a 
submarine sonar basic maintenance technician.  The veteran 
testified that, during exercises, they used active sonar 
which was over 200 decibels.  He noted that the sounds were 
very sharp and of long duration.  He stated that use of 
earplugs was not permitted by the technicians.  

The veteran's October 1994 separation examination included an 
audiological evaluation which showed pure tone thresholds, in 
decibels, as follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	10		0		0		10		5	
	20
Left	5		10		5		10		10		25

In February 1995, the veteran filed this claim of service 
connection for hearing loss. 

At a March 1995 VA examination, it was noted that the veteran 
complained that, during service, he had had decreased hearing 
in both ears, worse in the right.  The examiner noted that, 
throughout his period of service, the veteran had a history 
of noise exposure, including shooting, explosives, high 
frequency submarine noise and generators.  The veteran stated 
that, while in the military, he had more noise exposure to 
his right ear.  

An audiological evaluation which showed pure tone thresholds, 
in decibels, as follows:

Hertz		500		1000		2000		3000		4000
Right		10		20		30		30		35
Left		10		10		15		25		30

Speech recognition scores using the Maryland CNC word list 
were 94 percent, binaurally.  The examiner concluded that the 
veteran exhibited a mild, mid-high to high frequency 
sensorineural hearing loss beginning at 2000 Hertz for the 
right ear and a mild, high frequency sensorineural hearing 
loss beginning at 4000 Hertz for the left ear.  

Another VA examination was conducted in February 1997.  The 
diagnostic impression was that of bilateral sensorineural 
hearing loss.  It was noted that the veteran had a history of 
noise exposure as a sonar technician and while serving on the 
rifle team.  An audiological evaluation was not done.  

A third VA examination was conducted in February 1998.  The 
diagnostic impression was that of bilateral sensorineural 
hearing loss, severe on the right.  It was noted that the 
veteran had a history of onset while serving in the Navy.  
Once again, an audiological evaluation was not done.  

In light of the deterioration of the veteran's right ear 
hearing acuity during service following his acoustic trauma 
in service and the presence of right ear hearing disability 
shortly after service, the Board finds that the evidence 
supports the veteran's claim of service connection for right 
ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  




ORDER

Service connection for right ear hearing loss is granted.



REMAND

Regarding the veteran's claim of service connection for left 
ear hearing loss, the Board notes that the RO has attempted 
on several occasions to arrange for audiological evaluations 
of the veteran's hearing.  Indeed, at the March 1995 VA 
examination, the veteran's left ear results did not reflect a 
hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  

Nonetheless, given the Board's decision to grant service 
connection for the right ear, the apparent deterioration of 
his left ear hearing in service, and the VA examinations 
diagnosing left ear hearing loss, the veteran should be 
afforded another opportunity to submit to an audiological 
evaluation.  The Board reminds the veteran, however, that 
VA's duty to assist him in this regard is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must cooperate in the development of his claim.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
left ear hearing loss since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any left ear hearing 
loss.  All indicated tests, including 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically provide an opinion as to the 
likelihood that any current left ear 
hearing disability is due to acoustic 
trauma in service.  Complete rationale 
for the opinions expressed should be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
of service connection for left ear 
hearing loss.  If the benefit sought on 
appeal is not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



